17‐3470‐cv 
DeLorenzo v. Viceroy Hotel Group LLC 
 
                        UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
                                            
                                 SUMMARY ORDER 
                                            
RULINGS    BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION    TO  A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE  FEDERAL  APPENDIX OR AN ELECTRONIC DATABASE  (WITH THE NOTATION 
ASUMMARY ORDER@). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY 
PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 21st day of November, two thousand 
eighteen. 
 
PRESENT:  DENNIS JACOBS, 
                   ROSEMARY S. POOLER, 
                   RICHARD C. WESLEY, 
                                          Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
ANNETTE AMINA DELORENZO,     
                   Plaintiff‐Appellant, 
 
                   ‐v.‐                                      17‐3470 
 
VICEROY HOTEL GROUP, LLC, VICEROY 
ANGUILLA,   
                   Defendants‐Cross‐Claimants‐ 
                   Appellees, 

 
                                           1 
 
and 
 
RICKETTS AND ASSOCIATES, LTD., 
ANACAONA BOUTIQUE HOTEL,   
                   Defendants‐Cross‐Defendants‐ 
                   Appellees. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR APPELLANT:                              Christopher P. Desmond, Ven R. Johnson, 
                                            Johnson Law, PLC, Detroit, MI. 
 
FOR APPELLEE:                               Nicholas Hurzeler, John Doody, Lewis 
                                            Brisbois Bisgaard & Smith LLP, New York, 
                                            NY.   
 
         Appeal from a judgment of the United States District Court for the 
Southern District of New York (Broderick, J.). 

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment of the district court be 
AFFIRMED.   

       Annette Amina DeLorenzo appeals from the judgment of the United States 
District Court for the Southern District of New York (Broderick, J.) dismissing her 
claims for lack of personal jurisdiction.    DeLorenzo brought a diversity action 
alleging that while she vacationed on the island of Anguilla at the Anacaona 
Boutique Hotel, Remy Minnette, an employee of the Viceroy Anguilla, sexually 
assaulted her in her hotel room.    The question on appeal is whether either the 
Viceroy Defendants (Viceroy Hotel Group LLC and Viceroy Anguilla) or the 
Ricketts Defendants (Ricketts & Associates, Ltd. and Anacaona Boutique Hotel) 
are subject to either general or specific personal jurisdiction in the Southern 
District of New York.    We assume the parties’ familiarity with the underlying 
facts and procedural history.   

         
 
                                          2 
       We review de novo the dismissal of a complaint under Federal Rule of 
Civil Procedure 12(b)(2) for lack of personal jurisdiction.   SPV Osus Ltd. v. UBS 
AG, 882 F.3d 333, 342 (2d Cir. 2018).    To survive a Rule 12(b)(2) motion, a 
plaintiff must make a prima facie showing of jurisdiction that includes an 
averment of facts that, if credited by the trier of fact, would suffice to establish 
jurisdiction over the defendant.    See id. at 342‐43.    “[C]onclusory 
non‐fact‐specific jurisdictional allegations” or “legal conclusion[s] couched as a 
factual allegation” will not establish a prima facie showing of jurisdiction.    Jazini 
v. Nissan Motor Co., Ltd., 148 F.3d 181, 185 (2d Cir. 1998). 

      On a motion to dismiss for lack of personal jurisdiction, a district court 
must first “determine whether there is jurisdiction over the defendant under the 
relevant forum state’s laws.”   Bank Brussels Lambert v. Fiddler Gonzalez & 
Rodriguez, 171 F.3d 779, 784 (2d Cir. 1999).    “If the exercise of jurisdiction is 
appropriate under that statute, the court then must decide whether such exercise 
comports with the requisites of due process.”   Bensusan Rest. Corp. v. King, 126 
F.3d 25, 27 (2d Cir. 1997).     

       Under New York law, DeLorenzo first had to demonstrate that the Viceroy 
Defendants or the Ricketts Defendants were either (1) “present” and “doing 
business” within the meaning of New York Civil Practice Law and 
Rules (“CPLR”) § 301, or (2) that they committed acts within the scope of New 
York’s long‐arm statute, CPLR § 302.    DeLorenzo then needed to show that the 
Viceroy Defendants or the Ricketts Defendants had sufficient “minimum 
contacts” with the forum “such that the maintenance of the suit does not offend 
traditional notions of fair play and substantial justice.”   Int’l Shoe Co. v. 
Washington, 326 U.S. 310, 316 (1945).   

       1. Beginning with general personal jurisdiction, a corporation is subject to 
personal jurisdiction under CPLR § 301 with respect to any cause of action, 
arising or not arising out of contacts with New York, if a company “has engaged 
in such a continuous and systematic course of ‘doing business’ [in New York] that 
a finding of its ‘presence’ [in New York] is warranted.”    Sonera Holding B.V. v. 
Cukurova Holding A.S., 750 F.3d 221, 224 (2d Cir. 2014) (alterations in original) 
(quoting Landoil Res. Corp v. Alexander & Alexander Servs., 565 N.E.2d 488, 490 
(N.Y. 1990)). 
 
                                           3 
       Due process further requires that a foreign corporation be subject to general 
jurisdiction only if its contacts are so “continuous and systematic,” judged against 
the corporation’s national and global activities, that it is “essentially at home” in 
that state.     Daimler AG v. Bauman, 571 U.S. 117, 138‐39 (2014).    Aside from “an 
exceptional case,” a corporation is at home (and thus subject to general 
jurisdiction, consistent with due process) only in a state that is the company’s 
formal place of incorporation or its principal place of business.    Id. at 139 & n. 19.     

       The District Court ruled that none of the defendants are at home in New 
York.    We agree. 

       Ricketts & Associates is located, incorporated, licensed, registered, and has 
its principal place of business in Anguilla.    App’x 1‐2, 86.    The Anacaona is 
similarly located in Anguilla.    Id. at 2.    DeLorenzo failed to show that the 
Rickets Defendants have any office, employees, or bank accounts in New York.         

       DeLorenzo contends that the Ricketts Defendants have a significant and 
systematic presence in New York because (1) 13 percent of the Anacaona’s 
business comes from New York, (2) the Ricketts Defendants employ a PR firm in 
New York, (3) the Ricketts Defendants’ alleged former director of sales and 
marketing, Frank Pierce, is purportedly a New York resident who worked from a 
home office or otherwise made trips to New York to promote the Anacaona, (4) 
the Anacaona was featured in New York‐based publications, and (5) she booked 
her stay while in New York through the Anacaona’s highly interactive website.     

       These allegations, accepted as true, would not establish that the principal 
place of business or place of incorporation for the Ricketts Defendants is 
anywhere but Anguilla.    Website accessibility does not establish a corporation’s 
“home.”    See In re Ski Train Fire in Kaprun, Austria on Nov 11, 2000, 230 F. 
Supp. 2d 376, 383 (S.D.N.Y. 2002) (noting that an interactive website that allows 
users to interact with a foreign corporation does not itself subject a defendant to 
general jurisdiction in New York absent proof that the website is purposefully 
directed toward New York).    DeLorenzo’s use of the Anacaona’s website, 
accessible from any state, to book her room does not show that the Ricketts 
Defendants directed their business or advertising toward New York.     


 
                                            4 
       DeLorenzo’s argument for personal jurisdiction over the Viceroy 
Defendants similarly rests on their use of a New York‐based company to create 
and maintain publicly accessible websites and online booking programs.    But the 
Viceroy Anguilla is a private business principally located in Anguilla with an 
office in Connecticut.    The corporate owner of the Viceroy Anguilla, 
incorporated in Delaware, is registered to do business in Florida.    Supp. App’x 
33, 47, 81.    The Viceroy Hotel Group has its principal place of business in 
California.    Id.    The accessibility of the Viceroy website from New York does 
not, without more, establish continuous solicitation sufficient to confer general 
jurisdiction.     

       DeLorenzo complains further discovery would unearth the Viceroy 
Defendants’ additional connections to New York; but DeLorenzo registered no 
discovery complaint with the district court.    DeLorenzo v. Ricketts & Assocs., 
Ltd., 2017 WL 4277177, at *7 n.12 (S.D.N.Y. Sept. 25, 2017).    The district court 
acted well within its discretion in declining to permit additional discovery.   
See Best Van Lines, Inc. v. Walker, 490 F.3d 239, 255 (2d Cir. 2007) (declining 
jurisdictional discovery where the plaintiff failed to demonstrate a prima facie 
case supporting jurisdiction).     

       2.    Under CPLR § 302(a)(1), a court may exercise personal jurisdiction over 
a defendant if (1) the defendant “transacts any business” in New York and (2) the 
plaintiff’s cause of action arises from such a transaction.   See Best Van Lines, 490 
F.3d at 246.    A defendant must purposefully avail itself of the privilege of 
conducting activities within New York, and there must be “some articulable 
nexus between the business transacted [in New York] and the cause of action 
sued upon.”   Id. at 249.    A “merely coincidental” connection is insufficient to 
support jurisdiction.    Johnson v. Ward, 829 N.E.2d 1201, 1203 (N.Y. 2005). 

         As to both the Ricketts Defendants and the Viceroy Defendants, 
DeLorenzo argues that her cause of action arises from the booking of her trip in 
New York through the Anacaona website.    But DeLorenzo’s claims arise not out 
of her hotel contract with the Ricketts Defendants but rather out of an alleged 
sexual assault in Anguilla.    And “[c]ourts have consistently held that the in‐state 
activity of booking a hotel room is too remote from negligence alleged to have 
taken place at a foreign hotel to satisfy [New York’s long arm statute].”    Hinsch 
 
                                          5 
v. Outrigger Hotels Hawaii, 153 F. Supp. 2d 209, 213 (E.D.N.Y. 2001); see 
Cummings v. Jai Ambe, Inc., 2013 WL 620186, at *3 (S.D.N.Y. Feb. 13, 2013).   
DeLorenzo offers no more than this tangential connection between the alleged 
assault and New York.     

     Moreover, DeLorenzo engaged in no transaction with the Viceroy 
Defendants.    She was not a guest at the Viceroy Anguilla nor did she travel to 
Anguilla based on a Viceroy marketing campaign.    Neither the Ricketts 
Defendants nor the Viceroy Defendants are subject to personal jurisdiction in the 
Southern District of New York. 

      Because the Ricketts Defendants and the Viceroy Defendants are not 
subject to general or specific personal jurisdiction in New York, the district court 
did not err in granting their respective motions to dismiss under Rule 12(b)(2).   

       We have considered DeLorenzo’s remaining arguments and find them to 
be without merit.    For the foregoing reasons, we AFFIRM the judgment of the 
district court. 

                                       FOR THE COURT: 
                                       CATHERINE O’HAGAN WOLFE, CLERK 




 
                                          6